NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted December 22, 2021 *
                               Decided December 22, 2021

                                         Before

                      MICHAEL S. KANNE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 21-1433

JOHN BROWN,                                       Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern District.

      v.                                          No. 20-cv-03599

CITY OF CHICAGO, et al.,                          John F. Kness,
      Defendants-Appellees.                       Judge.

                                       ORDER

      John Brown, who had two criminal convictions vacated after serving the
sentences, sued Cook County, the City of Chicago, and unnamed police officers and
prosecutors involved in his arrests and prosecutions. He alleged that the defendants

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1433                                                                          Page 2

fabricated evidence and enforced an unconstitutional criminal statute to bring about his
convictions. The district court dismissed the amended complaint at screening,
concluding that Brown’s allegations were untimely or failed to state a claim. But his
Due Process claim relates to his postconviction harm and is therefore timely because it
accrued only when he was exonerated. Therefore, we vacate the judgment with respect
to that claim and the related state-law claims; otherwise, we affirm.

       We accept the well-pleaded facts in the complaint as true and review them in the
light most favorable to Brown. Perez v. Fenoglio, 792 F.3d 768, 774 (7th Cir. 2015). One
night in late 1994, Brown was leaving his friend’s car when police officers stopped him
without any good reason and forcibly detained him while they searched the car. The
officers found a gun in the car, but Brown knew nothing about it. Still, Brown was
arrested, prosecuted, and, after pleading guilty in 1995, was sentenced to two years’
probation for Unlawful Use of a Weapon, 720 ILCS 5/24-1(a)(10).

       About one year into his probation for the 1995 conviction, Brown was again
stopped by police officers, this time while parking in front of his own house. The
officers searched his car and claimed to find a gun, though Brown maintains that there
was no gun in the car before the search. Still, in 1996, he pleaded guilty to the charge of
Unlawful Use of a Weapon by a Felon, 720 ILCS 5/24-1.1—the predicate felony being
the 1995 conviction—and was sentenced to two years in prison followed by another
year of probation. Brown finished serving this sentence in 1999.

        Almost 20 years later, the Illinois Supreme court found some of the state’s
firearm prohibition laws unconstitutional in People v. Aguilar, 2 N.E.3d 321 (Ill. 2013),
and then more of them in People v. Mosley, 33 N.E.3d 137 (Ill. 2015). Brown then
successfully petitioned the Illinois courts to vacate both of his convictions for unlawful
use of a weapon. The 1995 conviction under 720 ILCS 5/24-1(a)(10) was vacated because
there was “no difference” between the statute Brown was convicted under and one that
a state appellate court struck down in People v. Gamez, 86 N.E.3d 1194 (Ill. App. Ct.
2017). The 1996 conviction under 720 ILCS 5/24-1.1 was vacated because it was
predicated on the first. Brown also obtained a certificate of innocence for the 1995
conviction because the charged conduct was not criminal. Thereafter, he sued the City
of Chicago and Cook County under 42 U.S.C. § 1983 based on the allegedly unlawful
arrests and prosecutions that led to the now-vacated convictions.

      Because Brown was incarcerated for an unrelated offense, the district court
screened his complaint under 28 U.S.C. § 1915A. After determining that the complaint
did not state a claim, the district court gave Brown an opportunity to amend it. The
No. 21-1433                                                                         Page 3

amended complaint added unnamed police officers and prosecutors as defendants and
alleged that they violated his Fourth Amendment and Due Process rights by stopping
him without probable cause, enforcing an unconstitutional law, fabricating evidence—
forcing him to confess—and, as to the second arrest, planting a gun. The complaint also
alleged liability for City of Chicago and Cook County under Monell v. Dep’t of Soc. Servs.
of New York, 436 U.S. 658, (1972). The court again dismissed the complaint, this time
with prejudice, concluding that Brown failed to plead a valid Monell claim, lacked any
timely claim related to his arrest, and could not bring what appeared to be a malicious-
prosecution claim in a federal suit. The court further stated: “The acquittal of charges
against the accused also precludes a federal Due Process claim stemming from the
criminal prosecution.”

        We review the dismissal of the complaint at screening de novo. Otis v. Demarasse,
886 F.3d 639, 644 (7th Cir. 2018). Although our review is plenary, we agree with the
district judge’s explanation that Brown did not sufficiently plead a Monell claim and
that he has no timely Fourth Amendment claims. First, Brown did not plead a proper
Monell claim against either the City of Chicago or Cook County based on the
enforcement of the later-vacated Illinois statute. Neither entity could be liable based on
a policy of enforcing state criminal statutes in effect at the time. See Lemon v. Kurtzman,
411 U.S. 192, 208–209 (1972) (officials not liable for good faith enforcement of
presumptively valid state statute). That is the only policy that Brown identifies.

       Second, we agree with the district court that Brown’s Fourth Amendment
claims—which relate to whether he was arrested and detained without probable
cause—are untimely. There is a two-year statute of limitations for an Illinois-based
§ 1983 claim. Johnson v. Winstead, 900 F.3d 428, 434 (7th Cir. 2018). And Brown’s claims
accrued when his pretrial detention ended, decades before his complaint in 2020.
See Manuel v. City of Joliet, Ill., 903 F.3d 667, 669–670 (7th Cir. 2018) (Fourth Amendment
claim of unlawful pretrial detention accrues when detention ends), enforcing 137 S. Ct.
911, 920–22 (2017).

        With respect to Brown’s claim of unlawful posttrial detention, however, we agree
with Brown that the dismissal here was too hasty. In his amended complaint, Brown
directly attacks the procedure and evidence used to convict him and send him to prison.
According to the complaint, he was convicted and imprisoned because police presented
a “false and incomplete version of events to prosecutors,” wrote false reports, and gave
false statements and testimony, while the prosecutors knew what the police were doing
and, rather than intervening, happily played along. This set of allegations is properly
No. 21-1433                                                                              Page 4

characterized as a Due Process claim because, after a criminal conviction, “the Fourth
Amendment drops out,” and a challenge to the conviction or ensuing incarceration
arises under the Due Process Clause. Manuel v. City of Joliet, Ill., 137 S. Ct. at 920 n.8; see
also Lewis v. City of Chicago, 914 F.3d 472, 480 (7th Cir. 2019).

       This type of claim did not accrue along with the Fourth Amendment challenge to
the arrest and pretrial detention. Under the Supreme Court’s decisions in Heck v.
Humphrey, 512 U.S. 477 (1994), and McDonough v. Smith, 139 S. Ct. 2149 (2019), Brown
could not pursue a § 1983 claim about his prosecution while his convictions remained
valid because, if he succeeded, the integrity of the convictions would necessarily be
called in to doubt. As Brown argues, his Due Process claim was barred until his
convictions were vacated based on later developments in the law.

       Contrary to the district court’s ruling, moreover, our decision in Savory v.
Cannon, 947 F.3d 409 (7th Cir. 2020) (en banc), makes clear that a federal claim’s
similarity to the state-law tort of malicious prosecution is not fatal. The plaintiff in
Savory was pardoned after spending 30 years in prison; he then brought § 1983 claims
that “strongly resemble[d] the common law tort of malicious prosecution.” Id. at 417.
We concluded that, until his pardon, those claims—which were premised on harms the
plaintiff suffered after his criminal conviction—were barred by Heck. Id. at 418, 431.
Brown, too, challenges not just his arrest but his postconviction detention. And like the
plaintiff in Savory, and for that matter in Heck, he therefore raises cognizable federal
claims. See Heck, 512 U.S. at 484; Savory, 947 F.3d at 418.

        The appellees now acknowledge that Heck barred Brown’s Due Process claim
until recently but contend that the claim, though timely, still is not viable because the
“sole ground” it stands on is the unconstitutionality of the statute he was convicted
under in 1995. Citing Michigan v. DeFillippo, 443 U.S. 31 (1979), the appellees contend
that Brown’s arrest, if made in good faith, cannot be unconstitutional solely because the
underlying statute was later found to be. This argument is correct as far is it goes, but at
most it provides an independent justification for dismissing the untimely Fourth
Amendment claims. The Due Process claim does not arise from the arrest, but from the
allegations of using a coerced confession and planted gun to convict him. See Savory,
947 F.3d at 412. And it is inconsistent to contend, as the appellees do, that this claim is
distinct enough from the arrest-based claims to have been barred by Heck while the
convictions stood but is simultaneously too embroiled in his arrests to stand separately.

       The district court also dismissed Brown’s state law claims, presumably using its
discretion to relinquish supplemental jurisdiction over them under 28 U.S.C.
No. 21-1433                                                                         Page 5

§ 1367(c)(3). Because the court cited no other basis for the dismissal of the state law
claims, we note for completeness that, because we have reinstated the federal Due
Process claim, the state-law claims are revived, too. See Brunson v. Murray, 843 F.3d 698,
715 (7th Cir. 2016).

        On remand, a first order of business should be to allow Brown to amend the
complaint to identify the appropriate defendants for the Due Process claim, because
under § 1983 Brown must name the individuals personally involved in the alleged
constitutional violations, and he must do so within the statute of limitations. See FED. R.
CIV. P. 15(c)(1)(C); Herrera v. Cleveland, 8 F.4th 493 (7th Cir. 2021). Limited discovery
might be needed, and Brown should be allowed to maximize the time he has to name
the proper defendants. See Rodriguez v. Plymouth Ambulance Service, 577 F.3d 816, 821
(7th Cir. 2009) (citing Billman v. Indiana Dep’t of Corr., 56 F.3d 785 (7th Cir. 1995)). We
will therefore not make him wait the default period set by FED. R. APP. P. 41(b) for the
mandate to issue.

       We therefore VACATE the dismissal of Brown’s Due Process and state-law
claims and REMAND for further proceedings. We AFFIRM the rest of the judgment.
The mandate shall issue forthwith.